      Case 4:20-cr-00455 Document 35 Filed on 04/15/21 in TXSD Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §       Criminal Action H-20-CR-00455
                                            §
ZHENGDONG CHENG                             §

                   ZHENGDONG CHENG’S 3rd SUPPLEMENT TO
                 MOTION FOR REVOCATION OF DETENTION ORDER

TO THE HONORABLE UNITED STATES DISTRICT JUDGE ANDREW S. HANEN:

       ZHENDONG CHENG, Defendant, (“Dr. Cheng”) supplements his Opposed Motion for

Revocation of Detention Order and shows:

       Attached is a letter from the Chairs of the Committee of Concerned Scientists in support of

Dr. Cheng. See Ex. A.

                                         CONCLUSION

       Dr. Cheng requests the Court set this matter for a hearing, to grant the Motion, revoke the

detention order, and release him upon appropriate conditions.

                                                    Respectfully Submitted,

                                                    HILDER & ASSOCIATES, P.C.

                                                    /S/ Q. Tate Williams__________________
                                                    Quentin Tate Williams
                                                    Texas Bar No. 24013760
                                                    Philip H. Hilder
                                                    Texas Bar No. 09620050
                                                    819 Lovett Blvd.
                                                    Houston, Texas 77006
                                                    (713) 655-9111–telephone
                                                    (713) 655-9112–facsimile
                                                    tate@hilderlaw.com
                                                    philip@hilderlaw.com

                                                1
      Case 4:20-cr-00455 Document 35 Filed on 04/15/21 in TXSD Page 2 of 5




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served upon
the Assistant United States Attorney for the government herein, via ECF contemporaneous with
filing.

                                                      /S/ Q. Tate Williams__________________
                                                      Quentin Tate Williams




                                                  2
       Case 4:20-cr-00455 Document 35 Filed on 04/15/21 in TXSD Page 3 of 5
                                                                                                   Exhibit "A"
                                                       Mailing Address
                                                       Carol Valoris, Executive Director
                                                       Public Affairs and Administrative Office
                                                       PO Box 3708
                                                       Silver Spring, MD 20918
                                                       Phone (202) 812-8074
                                                       CarolValoris@concernedscientists.org
                                                       Headquarters
April 13, 2021                                         655 Evelyn Avenue
                                                       East Meadow, NY 11554
                                                       www.concernedscientists.org


                                                       CO-CHAIRS                   HONORARY BOARD
                                                                                   MEMBERS (cont.)
                                                       Joel L. Lebowitz
                                                       Rutgers University          David Gross*
Judge Andrew S. Hanen                                  Paul H. Plotz, M.D.         University of California
                                                       Washington, DC              James Langer
U.S. District Court                                    Walter Reich
                                                       George Washington U.
                                                                                   Inst. of Theor. Physics, Sta
                                                                                   Barbara Lax
515 Rusk Street                                        Eugene Chudnovsky
                                                       Lehman College
                                                                                   MIT
                                                                                   Peter D. Lax
Houston, Texas 77006                                   Alexander Greer
                                                       Brooklyn College
                                                                                   New York University
                                                                                   John Polanyi*
                                                                                   University of Toronto
                                                       VICE-CHAIRS                 Stuart Rice
                                                                                   University of Chicago
                                                       ASTRONOMY                   Sir Richard J Roberts*
Dear Judge Hanen:                                      Arno Penzias*
                                                       New Enterprise Assoc.
                                                                                   New England Biolabs
                                                                                   Myriam Sarachik
                                                                                   City College of New York
The Committee of Concerned Scientists (“CCS”) is       BIOLOGY
                                                       Max Gottesman
                                                                                   Harold Scheraga
                                                                                   Cornell University
an independent organization of scientists,             Institute of Cancer
                                                       Research
                                                                                   Maxine Singer
                                                                                   Carnegie Inst. of

physicians, engineers and scholars devoted to the      CHEMISTRY
                                                                                   Washington
                                                                                   Alfred I. Tauber
                                                       Zafra Lerman                Boston University
protection and advancement of human rights and         MIMSAD, Inc.                Steven Weinberg*
                                                                                   U. of Texas, Austin
scientific freedom for our colleagues all over the     COMPUTER SCIENCE
                                                       Jack Minker
                                                                                   Myrna Weissman
                                                                                   Columbia University
world. For almost 50 years CCS has been helping        University of Maryland
                                                       Rachelle Heller             * Nobel Laureate
persecuted scholars overcome injustice and return      The George Washington
                                                       University
to their academic work. Over the past few years, it    ENGINEERING
                                                                                   EXECUTIVE
                                                                                   DIRECTOR

has come to our attention that increasing numbers      Philip Sarachik
                                                       NYU Polytechnic School of
                                                                                   Carol Valoris

                                                       Engineering                 Dorothy Hirsch (deceased)
of U.S. scientists who developed research                                          Executive Director Emerita
                                                       MATHEMATICS                 Sophie Cook
collaborations with Chinese academic institutions      Simon Levin
                                                       Princeton University
                                                                                   Executive Director Emerita

have come under scrutiny by the Federal Bureau of      MEDICAL SCIENCES
Investigation.                                         J. Joseph Blum
                                                       Duke University


Today, we are writing you to address the current       HONORARY BOARD
                                                       MEMBERS
situation of Dr. Zhendong Cheng. Dr. Cheng, a U.S.     Nancy Andrews
                                                       Duke University
citizen, has been detained in Federal prison while     David Baltimore*
                                                       Caltech
awaiting trial for the past eight months. We have      Allen J. Bard
                                                       University of Texas
worked on several cases involving Chinese-             Stanley Deser
                                                       Brandeis University
American academics and it is incredibly rare
(cannot recall a case) where the accused was
retained in prison while awaiting, and during, their
trial period. Most cases were similar in many ways
to Dr. Cheng’s, but the accused was allowed to
remain at home while the proceedings were taking
place. We were puzzled as to why, in this particular
case, Dr. Cheng was denied bail despite the danger
       Case 4:20-cr-00455 Document 35 Filed on 04/15/21 in TXSD Page 4 of 5
                                                                              Exhibit "A"




to his health from the current pandemic and its
prevalence within the prison system. It is our
understanding that Dr. Cheng has already
contracted COVID while confined, has recovered,
but has not fully regained his health.
The pretrial restrictions must be commensurate to
the crime, which in the case of Dr. Cheng appears
to be the alleged violation of the rules regarding
disclosure of complementary sources of funding of
his research. We are asking that you reconsider bail
for Dr. Cheng. It is our understanding that there
are concerns that he may be a flight risk but we also
understand that Dr. Cheng no longer has any
passport, has property that he is willing to use for
collateral, is willing to wear an ankle monitor, will
report regularly to pre-trial monitors, among other
safety measures to assure his return to court when
scheduled. There have been other similar cases
and those defendants, in similar situations
(including at Harvard and MIT), were freed on
bond and appeared in court without flight
becoming an issue.
To date, Dr. Cheng has now been confined for over
eight months. This has made it difficult for he and
his attorneys to work on his case, as many of the
documents provided by the government are in
Chinese and require his assistance in translation.
        Case 4:20-cr-00455 Document 35 Filed on 04/15/21 in TXSD Page 5 of 5
                                                                               Exhibit "A"




We appreciate your willingness to re-evaluate Dr.
Cheng’s situation and hope that pre-trial release
will be available to him as soon as possible.
Very sincerely,



Joel L. Lebowitz, Paul H. Plotz, Walter Reich, Eugene M.
Chudnovsky, Alexander Greer
Co-Chairs, Committee of Concerned Scientists
